Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 19, 2019

                                    No. 04-19-00443-CV

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                Appellant

                                              v.

                                    Peter REININGER,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-21617
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER
        Appellee’s motion for extension of time to file his brief is GRANTED. Appellee’s brief
is due on or before January 3, 2020.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court